                                       Case 20-16078-LMI                  Doc 5     Filed 06/02/20         Page 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re       Alexander Calzada Martinez                                                                       Case No.
                                                                                  Debtor(s)                   Chapter       13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  4,650.00
             Prior to the filing of this statement I have received                                        $                      995.00
             Balance Due                                                                                  $                  3,655.00

2.     $    310.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Unless otherwise agreed, the fee for the preparation and filing of motions to value real property is $750.00;
               preparation and filing of motions to value personal property is $500.00; preparation and filing of motions to avoid
               lien is $500.00. An additional $25.00 will be charged for costs incurred in the filing of motions. Negotiations with
               secured creditors to reduce to market value; representation of the debtors in any dischargeability actions;
               appeals or any other adversary proceeding and any other motions not listed above will be charged at an hourly
               rate pursuant to the retainer agreement.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 2, 2020                                                                 /s/ Patrick L. Cordero, Esq.
     Date                                                                         Patrick L. Cordero, Esq. 801992
                                                                                  Signature of Attorney
                                                                                  Law Office of Patrick L. Cordero, PA
                                                                                  7333 Coral Way
                                                                                  Miami, FL 33155
                                                                                  305-445-4855 Fax: 305-445-9483
                                                                                  ECFMAIL@pcorderolaw.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
